                   UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF GEORGIA
                         SAVANNAH DIVISION

WILLIE P. JAUDON,                         )
                                         )
      Plaintiff,                         )
v.                                       )            CV419-081
                                         )
U.S. RAILROAD RETIREMENT BOARD,          )
SOCIAL SECURITY ADMINISTRATION           )
OF STATESBORO, GA,                       )
                                         )
      Defendants.                         )

                                  ORDER

      The defendants in this retirement benefits case have moved to

dismiss the action on a number of grounds. See doc. 10 at 1. Pending

resolution of their motion to dismiss, they seek a stay of any discovery. Id.

They also note that the pro se plaintiff in this case has failed to disclose a

phone number where he can be reached, and this failure has prevented

them from soliciting his consent to the stay. Id. For the reasons explained

below, defendants’ motion is GRANTED. Doc. 10.

      As defendant’s brief points out, this Court has broad discretion to

stay discovery pending the resolution of a dispositive motion. See S.

Motors Chevrolet, Inc. v. General Motors, LLC, 2014 WL 5644089, at * 1

(S.D. Ga. Nov. 4, 2014). The Court has conducted the “preliminary peek”
at the dismissal motion, see, e.g., McCabe v. Foley, 233 F.R.D. 683, 685

(M.D. Fla. 2006), and concludes that stay is appropriate. Particularly

given defendants’ assertion that this Court lacks subject-matter

jurisdiction over Jaudon’s claims, any discovery would be premature until

the Court is assured that it has jurisdiction. See, e.g., Arbaugh v. Y&H

Corp., 546 U.S. 500, 514 (2006) (“[B]ecause it involves a court’s power to

hear a case, . . . courts . . . have an independent obligation to determine

whether subject-matter jurisdiction exists, even in the absence of a

challenge from any party.” (quotes and cite omitted)). Moreover, Jaudon

has not opposed defendants’ motion to stay. His silence is construed as

consent. See S.D. Ga. L. Civ. R. 7.5 (“Failure to respond [to a motion]

within the applicable time period shall indicate that there is no opposition

to a motion.”). Accordingly, all deadlines in this case are STAYED until

defendants’ motion to dismiss is resolved. If any claims remain pending,

the parties are DIRECTED to confer within thirty days of the disposition

and submit a proposed Scheduling Order, pursuant to Fed. R. Civ. P. 26(f).

     The only issue remaining is Jaudon’s failure to provide adequate

contact information. Defendants are correct that the Federal Rules of

Civil Procedure require pleadings to include “the signer’s address, e-mail

                                     2
address, and telephone number.” Fed. R. Civ. P. 11(a). Jaudon has only

provided his mailing address. In order to facilitate any further litigation

in this case, he must provide further contact information. Within fourteen

days of the date of this Order, Jaudon is DIRECTED to file a document

entitled “Notice of Contact Information” with the Clerk of Court. That

document must confirm Jaudon’s mailing address, list a phone number—

equipped with voicemail if available—where he can reliably be reached,

and an email address. If Jaudon does not have an email address or phone

number, the Notice should state that the method of contact is “Not

Available.”   Failure to comply with this directive may result in a

recommendation of dismissal of this action. See Fed. R. Civ. P. 41(b)

     SO ORDERED, this 18th day of July, 2019.

                                        ______________________________
                                        __________________________
                                        Christopher L. Ray
                                        United States Magistrate Judge
                                        Southern District of Georgia




                                    3
